OPINION OF THE COURT — by
Chiej? Justice TURNER.
This single question is presented by this verdict, for the consideration of the court: whether the assignee of a promissory note is vested with the legal interest therein, from the date of the assignment? And we are of opinion that he is, with the single exception contained in the statute, made in behalf of the maker; and the jury having found the fact of the assignment of the notes in question, on the 7th January, 1830, to the defendant, in this issue, A. T.McMurtry, by Tbomas WrenJííWpS^TOpUSl^otes; which was some days previous to the service W. Calmes, the maker of the notes, it is conside^d that judgment^bp |en-dered on the special verdict, in favor of the said .
We are of opinion that choses in action are n|t affected by tth which provides that a judgment shall be a lies; party against whom judgment is rendered, inasmiiS ject to the plaintiff’s executiom
All the judges concur.